Exhibit 10.6

 

AMENDED AND RESTATED PROMISSORY NOTE

 

$14,000,000.00   Dallas, Texas   July 7, 2005

 

FOR VALUE RECEIVED, the undersigned, TIETEK LLC, a Delaware limited liability
company (“Maker”), hereby promises to pay to the order of OPUS 5949 LLC, a Texas
limited liability company formerly known as TIE Investors, LLC (“Payee”), the
principal sum of Fourteen Million Dollars and No/100 ($14,000,000.00), or so
much thereof from time to time outstanding, together with interest on the unpaid
balance thereof from date of advancement until maturity at the rate or rates
hereinafter provided, both principal and interest payable as provided herein in
lawful money of the United States of America or as otherwise provided herein, at
the offices of Payee at 5949 Sherry Lane, Suite 1900, Dallas, Texas 75225, or at
such other place as from time to time may be designated by the holder of this
Note.

 

As herein provided the unpaid Principal Amount (as defined below) of this Note
(or portions thereof) from time to time outstanding shall bear interest until
paid in accordance with the terms hereof at the lesser of the Applicable Rate
and the Maximum Rate. Notwithstanding the foregoing, if at any time the
Applicable Rate exceeds the Maximum Rate, the rate of interest payable under
this Note shall be limited to the Maximum Rate, but any subsequent reductions in
the Applicable Rate shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest accrued on this Note equals the total amount
of interest which would have accrued at the Applicable Rate if the Applicable
Rate had at all times been in effect.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement. As used in this Note, the following terms shall
have the meanings indicated opposite them:

 

“Applicable Rate.” The Applicable Rate shall be (i) until the Debenture
Termination Date, 700 base points per annum; and (ii) at all other times, the
Prime Rate of money center banks plus 700 base points, it being understood and
agreed that the Applicable Rate shall increase or decrease, as the case may be,
from time to time as of the effective date of change in the Prime Rate.

 

“Debentures.” The “Debentures” shall have the meaning ascribed to such term in
the Loan Agreement.

 

“Debenture Termination Date.” The earliest of (i) such time as the Debentures
have been paid in full, (ii) the occurrence of a Default or Event of Default,
and (iii) the day one year from the date hereof.

 

“Deed of Trust.” Deed of Trust, Security Agreement, Assignment of Rents and
Fixture Filing, dated as of February 5, 2004, made by the Borrower, to Heather
Kreager, Trustee, for the benefit of the Lender, filed of record February 23,
2004, in the office of the County Clerk of Harrison County, State of Texas, in
Book or Volume 2794, Page 220, as Document No. 400228, as the same may be
amended from time to time.

 

“Default Rate.” The Default Rate shall be the Maximum Rate.

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 1



--------------------------------------------------------------------------------

“Loan.” The “Loan” shall have the meaning ascribed to such term in the Loan
Agreement.

 

“Loan Agreement.” Construction Loan Agreement, dated as of February 5, 2004,
between Payee and Maker, as the same may be amended from time to time, pursuant
to which the Loan has been made.

 

“Loan Documents.” The “Loan Documents” shall have the meaning ascribed to such
term in the Loan Agreement.

 

“Maturity Date.” The earlier of (i) February 4, 2015, and (ii) such date on
which the Loan is declared due and payable in full as the result of an Event of
Default.

 

“Maximum Rate.” The maximum interest rate permitted under applicable law, it
being understood that, if applicable law provides for a ceiling under Sections
303.001 et seq. of the Texas Finance Code (as may be amended from time to time),
such ceiling shall be the “weekly” ceiling.

 

“NATK.” North American Technologies Group, Inc., a Delaware corporation.

 

“NATK Shares.” Shares of the common stock of NATK, par value $.001 per share.

 

“NATK Share Value.” For any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the NATK Shares
for such date (or the nearest preceding date) on the Trading Market on which the
NATK Shares are then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if NATK Shares are not then listed or quoted on a Trading Market and if
prices for NATK Shares are then quoted on the OTC Bulletin Board, the volume
weighted average price of NATK Shares for such date (or the nearest preceding
date) on the OTC Bulletin Board; (c) if NATK Shares are not then listed or
quoted on the OTC Bulletin Board and if prices for NATK Shares are then reported
in the “Pink Sheets” published by the Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of NATK Shares so reported; or (c) in all other
cases, the fair market value of a share of NATK Shares as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

 

“Patent Security Agreement.” One or more agreements, dated as of February 5,
2004, as may be amended from time to time, and granting to Payee a first lien on
all of Maker’s intellectual property, including, but not limited to, all
trademarks, copyrights, licenses, and patents (issued and applied for) executed
pursuant to and defined in the Loan Agreement.

 

“PIK Interest.” Interest payable-in-kind.

 

“PIK Note.” A promissory note evidencing Maker’s obligation to pay PIK Interest
in the form and substance of the note attached hereto as Exhibit A.

 

“Prime Rate.” The average prime rate of interest on money of money center banks.

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 2



--------------------------------------------------------------------------------

“Principal Amount.” That principal portion of the Loan evidenced hereby as is
from time to time outstanding.

 

“Security Agreement.” An agreement, dated as of February 5, 2004, as the same
may be amended from time to time, and made by Maker and granting to Payee a
first lien on the assets of Maker executed pursuant to and defined in the Loan
Agreement.

 

“Trading Market” The following markets or exchanges on which NATK Shares are
listed or quoted for trading on the date in question: the Nasdaq SmallCap
Market, the American Stock Exchange, the New York Stock Exchange or the Nasdaq
National Market or the OTC Bulletin Board.

 

Maker shall have the right to prepay this Note, in whole or in part, without
premium or penalty, and upon the payment of all accrued interest on the amount
prepaid (and any interest that has accrued at the Default Rate, if applicable,
and other sums that may be payable hereunder) to the date so fixed.

 

The Principal Amount and interest thereon shall be payable in quarterly
installments commencing on the first day of the first calendar quarter following
the date hereof, and continuing regularly and quarterly on the first day of each
calendar quarter thereafter until the Maturity Date, at which time a final
payment in an amount equal to all outstanding principal and all accrued but
unpaid interest shall be due and payable. Each such quarterly payment shall be
in an amount equal to Three Hundred Fifty Thousand Dollars ($350,000) of
principal plus all accrued but unpaid interest as of the date of such payment.

 

At the option of Maker and subject to satisfaction of the conditions set forth
below, Maker may pay any scheduled payment of accrued but unpaid interest due
and payable from and after the date hereof, until the Debenture Termination
Date, under this Note by either:

 

  (A) as PIK Interest by executing and delivering to Payee a PIK Note, payable
to the order of Payee, duly executed and delivered by Maker and payable on terms
and conditions satisfactory to Payee as set forth therein; provided, however,
that (i) the Board of Managers or other governing body of the Maker has made a
good faith determination that it is the best interest of the Maker to issue a
PIK Note in lieu of paying in cash the quarterly payment then due under this
Note; and (ii) Payee, in its sole discretion, agrees to accept such PIK Note; or

 

  (B) as PIK Interest by delivery of NATK Shares to Payee within 10 trading days
of the applicable interest payment date in an amount determined by dividing the
total interest then due and payable by Maker by the NATK Share Value (determined
as of the twenty trading days immediately prior to interest payment date)
rounded up to the nearest whole NATK Share; provided that: (a) the issuance and
delivery of such NATK Shares to Payee may be made without registration under the
Securities Act of 1933, as amended; (b) the issuance and delivery of such NATK
Shares complies with all applicable state securities and blue sky laws; (c) when
such NATK Shares are issued and delivered to Payee, such shares will be validly
issued, fully paid and nonassessable; (d) when such

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 3



--------------------------------------------------------------------------------

NATK Shares are issued and delivered to Payee, such shares will be free of any
liens, claims and encumbrances; (e) when such NATK Shares are issued and
delivered to Payee, such shares will be free of any and all restrictions on
transfer, except those restriction imposed by applicable securities laws; and
(f) no Default or Event of Default as defined in the Loan Agreement shall then
be continuing. In no event shall all or any portion of the Principal Amount of
this Note be payable other than in lawful money of the United States of America.

 

Notwithstanding anything to the contrary contained herein, the quarterly
principal payments due and payable from and after the date hereof, until the
Debenture Termination Date, shall be due and payable, at Maker’s option, upon
the Debenture Termination Date.

 

Notwithstanding anything to the contrary contained in this Note, at the option
of the holder of this Note, or any part thereof, and upon notice to Maker at any
time after the occurrence of a Default or an Event of Default as defined in the
Loan Agreement or any other default under any of the other Loan Documents from
and after such notice and during the continuance of such Default, Event of
Default, or other default under the Loan Documents that remains uncured beyond
any applicable notice, cure or grace period, (i) the unpaid principal of this
Note from time to time outstanding and all past due installments of interest
shall, to the extent permitted by applicable law, bear interest at the Default
Rate, provided that in no event shall such interest rate be more than the
Maximum Rate, (ii) the holder of this Note, or any part thereof, shall be
entitled to accelerate the Principal Amount and any other portion of the Loan,
and (iii) the holder of this Note, or any part thereof, shall be entitled to
exercise any rights and remedies under the Loan Agreement, the Deed of Trust,
the other Loan Documents, and any other legal or equitable remedies.

 

Maker and Payee agree that if at any time Maker, or any affiliate of Maker,
contests the validity of the Loan Agreement or this Amended and Restated
Promissory Note, such event shall constitute an Event of Default under the Loan
Agreement and the Note.

 

All interest accruing under this Note shall be calculated on the basis of a
360-day year applied to the actual number of days in each month. Maker shall
make each payment that it owes hereunder not later than twelve o’clock, noon,
Dallas, Texas, time, on the date such payment becomes due and payable (or the
date any voluntary prepayment is made), in immediately available funds or as
otherwise provided herein. Any payment received by the Payee after such time
will be deemed to have been made on the next following business day. As used
herein, the term “business day” shall mean a day on which commercial banks are
open for business with the public in Dallas, Texas.

 

This Note is secured by, among other things, the Deed of Trust, the Patent
Security Agreement, and the Security Agreement.

 

Payee and Maker intend in the execution of this Note and all other instruments
now or hereafter securing this Note to contract in strict compliance with
applicable usury law. In furtherance thereof, Payee and Maker stipulate and
agree that none of the terms and provisions contained in this Note, or in any
other instrument executed in connection herewith, shall ever be construed to
create a contract to pay for the use, forbearance or detention of money,
interest at a

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 4



--------------------------------------------------------------------------------

rate in excess of the Maximum Rate; neither Maker nor any guarantors, endorsers
or other parties now or hereafter becoming liable for payment of this Note shall
ever be obligated or required to pay interest on this Note at a rate in excess
of the Maximum Rate that may be lawfully charged under applicable law, and the
provisions of this paragraph shall control over all other provisions of this
Note and any other instruments now or hereafter executed in connection herewith
which may be in apparent conflict herewith. Payee, including each holder of this
Note, expressly disavows any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of this Note is
accelerated. If the maturity of this Note shall be accelerated for any reason or
if the Principal Amount is paid prior to the end of the term of this Note, and
as a result thereof the interest received for the actual period of existence of
the Loan exceeds the amount of interest that would have accrued at the Maximum
Rate, the Payee or other holder of this Note shall, at its option, either refund
to Maker the amount of such excess or credit the amount of such excess against
the Principal Amount and thereby shall render inapplicable any and all penalties
of any kind provided by applicable law as a result of such excess interest. In
the event that Payee or any other holder of this Note shall contract for, charge
or receive any amounts and/or any other thing of value which are determined to
constitute interest which would increase the effective interest rate on this
Note to a rate in excess of that permitted to be charged by applicable law, all
such sums determined to constitute interest in excess of the amount of interest
at the lawful rate shall, upon such determination, at the option of the Payee or
other holder of this Note, be either immediately returned to Maker or credited
against the Principal Amount, in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.
By execution of this Note, Maker acknowledges that it believes the Loan
evidenced by this Note to be non-usurious and agrees that if, at any time, Maker
should have reason to believe that the Loan is in fact usurious, it will give
the Payee or other holder of this Note notice of such condition and Maker agrees
that the Payee or other holder shall have ninety (90) days in which to make
appropriate refund or other adjustment in order to correct such condition if in
fact such exists. The term “applicable law” as used in this Note shall mean the
laws of the state of Texas or the laws of the United States, whichever laws
allow the greater rate of interest, as such laws now exist or may be changed or
amended or come into effect in the future.

 

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Maker and all endorsers, guarantors and sureties
of this Note jointly and severally agree to pay to the Payee or other holder of
this Note in addition to the principal and interest due and payable hereon
reasonable attorneys’ and collection fees.

 

Except as otherwise specifically provided in the Loan Documents, Maker and all
endorsers, guarantors and sureties of this Note and all other persons obligated
or to become obligated on this Note severally waive presentment for payment,
demand, notice of demand and of dishonor and nonpayment of this Note, notice of
intention to accelerate the maturity of this Note, notice of acceleration of
this Note, protest and notice of protest, diligence in collecting, and the
bringing of suit against any other party, and agree to all renewals, extensions,
modifications, partial payments, releases or substitutions of security, in whole
or in part, with or without notice, before or after maturity.

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 5



--------------------------------------------------------------------------------

THIS NOTE AND THE OTHER LOAN DOCUMENTS AND THE PARTIES’ RIGHTS AND OBLIGATIONS
HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO TEXAS’ PRINCIPLES OF CONFLICTS OF LAW) AND THE LAWS OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS IN SUCH STATE. MAKER HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN
DALLAS, TEXAS OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE OR ANY OF THE LOAN DOCUMENTS, AND MAKER HEREBY AGREES AND CONSENTS
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS (OR SUCH OTHER COUNTY IN
TEXAS) MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO MAKER AT THE ADDRESS OF MAKER FOR THE GIVING OF NOTICES UNDER THE
LOAN AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE
SAME SHALL HAVE BEEN SO MAILED. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS NOTE
AND THE OTHER LOAN DOCUMENTS IN ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS,
TEXAS AND FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

This Note amends, restates, modifies, and replaces, but does not extinguish the
indebtedness evidenced by, that certain Promissory Note, dated as of February 4,
2004, in the original principal amount of $14,000,000, executed by Maker,
payable to Payee (as successor in interest of TIE Investors, LLC), or order. All
liens and pledges securing such indebtedness are hereby reaffirmed and
continued.

 

Signed as of the 7th day of July, 2005.

 

Maker’s Federal Taxpayer ID No.:   TIETEK LLC, a Delaware limited liability
52-2440303   company     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED PROMISSORY NOTE – Page 6